UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2524



ELLIS S. FRISON, JR.,

                                              Plaintiff - Appellant,

          versus


STEPHEN B. WOOD, Substitute Trustee for Chase
Manhattan Mortgage Company; CHASE MANHATTAN
MORTGAGE CORPORATION; TONYA R. HENDERSON-
STITH, Substitute Trustee for Chase Manhattan
Mortgage Company,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-00-649-A)


Submitted:   March 22, 2001                 Decided:   March 27, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ellis S. Frison, Jr., Appellant Pro Se. Richard Wayne Driscoll,
ECCLESTON & WOLF, Washington, D.C.; Sharon L. Larkin, VENABLE,
BAETJER & HOWARD, McLean, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ellis S. Frison, Jr., appeals from the district court’s final

order dismissing his civil action. We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. See Frison

v. Wood, No. CA-00-649-A (E.D. Va. Nov. 17, 2000).     To the extent

that Frison appeals from other orders entered by the district

court, we also find no reversible error and affirm.*    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                            AFFIRMED




     *
       Frison also complains about the district court’s orders
filed on August 18, September 22, October 13, and November 14,
2000.


                                2